WISS, Judge
(concurring in part and dissenting in part):
17. The majority opinion separately discusses what it considers to be two related but distinct concepts: right of self-help to obtain property and a claim of right to possession of *298certain property. But see United States v. Eggleton, 22 USCMA 503, 505 n.2, 47 CMR 920, 922 n.2 (1973) (referring to “the doctrine of self-help based on a claim of right”); but cf. United States v. Petrie, 1 MJ 332, 334 and n. 4 (CMA 1976) (person does not have intent to steal when “he has a [claim of] right to that property” either because he owns the property or because he believes that he has a right to its possession and that his right is superior to that of the other person). As well, a third—mistake of fact—was intermixed with one or both of these two concepts by the military judge (I am unsure which, given the confused and confusing state of the exchange between the judge and appellant) under facts in which mistake of fact is irrelevant.
18. I cannot fully join the majority opinion because, in my view, it does not give full faith and credit to this Court’s precedent. Regardless of the language used, my reading of the eases in this precedent is as follows: First, when an accused takes money from someone who, for whatever reason, owes the accused money, he does not have the requisite intent to steal because he merely is retrieving his own property; thus, until today, this Court has treated money as fungible property, without regard to the particular bills of currency. See, e.g., United States v. Smith, 14 MJ 68 (CMA 1982); United States v. Dosal-Maldonado, 12 USCMA 442, 31 CMR 28 (1961); United States v. Kachougian, 7 USCMA 150, 21 CMR 276 (1956). Second, when an accused takes personal property from someone because that person owes the accused money, similarly the intent to steal is missing because the accused merely was helping himself to security for a bona fide debt; an intent to steal would exist only to the extent that the value of the property exceeded the amount of the debt. See, e.g., United States v. Eggleton, supra.1
19. Applied to this case, such a theory makes appellant’s pleas to specifications 2, 4, and 5 of Charge I improvident. As the Court of Military Review acknowledged in its opinion, 37 MJ 781, 782 (1993), appellant indicated that he took $595.00 cash from Wesley because Wesley owed him “roughly” $595.00 (specification 2). He told the military judge that he “figured [Wesley] didn’t want to pay me.” Similarly, appellant took $200.00 cash and “wrongfully appropriate^” a car stereo worth $230.00 from Haltom because Haltom owed appellant “approximately $369.00” and “absolutely refused to pay” him (specifications 4 and 5, respectively). Appellant asserted, “My intent, sir, was to keep the radio until Christopher S. Haltom repaid me the money he owed me.”
20. If this was, indeed, the ease, my reading of our precedent persuades me that appellant would not be guilty of either of the alleged larcenies of cash and that his wrongful appropriation would be of property (the car stereo) valued only at $61.00 (debt of $369.00 less cash of $200.00, leaves debt of $169.00; the value of the stereo in excess of that debt is $61.00—see United States v. Eggleton, supra,). In this light, appellant’s responses during the providence inquiry were “in substantial conflict” with his guilty pleas to these three specifications, see United States v. Stewart, 29 MJ 92, 93 (CMA 1989); and this conflict is a “substantial basis” for our questioning the providence of the guilty pleas, see United States v. Prater, 32 MJ 433, 436 (CMA 1991).
21. I cannot conclude without pausing to address briefly the concept of mistake of fact and how, in certain cases, that defense might fit into all of this. As the colloquy quoted in the majority opinion points out, the military judge advised appellant that, “if you believe you had a right to take those checks, make his signature on those checks and to cash those checks and receive money from his bank account, then you have what’s in the law called a mistake of fact defense.” ¶ 13 (emphasis added). I do not agree with this advice because it confuses mistake of fact (which might be a defense under some circumstances, see infra) with mistake of law *299(which generally does not constitute a defense 2).
22. ROM 916(j), Manual for Courts-Martial, United States, 1984, defines the mistake-of-fact defense as arising when “the accused held, as a result of ignorance or mistake, an incorrect belief of the true circumstances such that, if the circumstances were as the accused believed them, the accused would not be guilty of the offense.” (Emphasis added.) Thus, the defense might arise in connection with the factual basis upon which an accused believes he has a lawful right of self-help or a claim of right to certain property. It does not arise, however, from an accused’s erroneous belief that, based on certain facts, he has a legal right to take certain action.
23. So, a defense might present itself, for instance, if an accused believed that the tangible property that he retrieved was his, when in fact it was not; or if an accused was in error for some reason in believing that the other person owed him anything at all. See United States v. Smith, supra ¶ 17; United States v. Greenfeather, 13 USCMA 151, 156, 32 CMR 151, 156 (1962); United States v. Kachougian, supra. See also United States v. Turner, 27 MJ 217 (CMA1988) (mistake of fact arises when accused received stolen car engines from someone whom accused erroneously believed possessed them lawfully). Under such circumstances, to the extent that our jurisprudence would recognize a right of self-help or a claim of right at all, see opinion, supra, a mistake of fact becomes relevant to whether such a right applies.
24. To be clear, then, I believe that there is no mistake of fact in issue in this case: Accepting appellant’s contentions, he knew that Wesley and Haltom each owed him money; that neither owed him checks qua checks; and that the stereo in question belonged to Haltom, not appellant. Further, he knew that the amount owed him by Wesley was roughly $595.00 and that the amount of money he took from Wesley’s bank account was $595.00; and he knew that the amount of money owed him by Haltom was $369.00 and that the total value of money and property that he took from Haltom was $430.00—$200.00 cash and a stereo valued at $230.00.
25. Those are the facts, and there was no mistake about any of them. Accordingly, any discussion in this context of mistake of fact is not pertinent. See generally United States v. Amie, 7 USCMA 514, 518, 22 CMR 304, 308 (1957) (A contention that “the accused obtained payment of a liquidated debt by false pretenses” does not raise a mistake of fact.).

. Our precedent quite clearly treats these concepts as going to an element of the offense of larceny—that is, the requisite intent to steal. Accordingly, I do not agree with Judge Gierke’s assertion that all of this merely concerned a "possible defense that he expressly declined to assert at trial.” ¶ 15 (Gierke, J., concurring in part and in the result).


. “Ignorance of the law excuses no man; not that all men know the law, but because ‘tis an excuse every man will plead, and no man can tell how to refute him.” John Selden, “Law,” Table Talk (1689). Similarly: "Ignorance of the law is not excuse in any country. If it were, the laws would lose their effect, because it can always be pretended.” Thomas Jefferson to JVL Limozin, December 22, 1787, quoted in The Quotable Lawyer 64.2 (Selden) and 64.4 (Jefferson) at 133 (1986).